NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CASITAS MUNICIPAL WATER DISTRICT,
Plaintiff-Appellant,

V

UNITED STATES,
Defendant-Appellee.

2012-5033

Appeal from the United States Court of Federa1
C1aims in case no. 05-CV-168, Senior Judge John P.
Wiese.

ON MOTION

Before LOURIE, Circuit Judge.
0 R D E R

Ca]ifornia State Water Resources Control Board and
Natural Resouroes Defense Council move for leave to file a
brief amicus curiae. California State Water Resources
Contro1 Board moves to take judicial notice of certain
documents

CASITAS MUNICIPAL WATER DIST V. US 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted

F0R 'I‘HE CoURT

  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Roger J. Marzulla, Esq.
Katherine J. Barton, Esq.

JOhII  EChBV€I'l'Ii.a,  u_s_coUH-}EL|§EPFEM_S Foa
Tara Mueller, Esq. me Fsusnnic\ncun
Roderiok E. Wa1ston, Esq. ` -

J. David Breemer, Esq. JU|` 0 2 Zm£
Jennifer L. Spaletta, Esq. JF-NHURBA|.Y

s26